Madsen, J.
— In March 1998, Alirio Medina and Ernestina Fuentes (Medina) filed a complaint seeking dam*307ages for Medina’s personal injury claim against Public Utility District No. 1 of Benton County (County) and Fuentes’ derivative claim for loss of consortium. The County moved for summary judgment, arguing that Medina failed to comply with the provisions of RCW 4.96.020(4) by filing four days before the statutory waiting period expired. Initially the Benton County Superior Court denied the motion but upon reconsideration issued an order granting the County summary judgment and dismissing the case. In an unpublished decision the Court of Appeals affirmed the dismissal of petitioners’ suit. Medina v. Pub. Util. Dist., No. 1 of Benton County, noted at 105 Wn. App. 1019 (2001). Medina petitioned this court for its review. We hold that Medina’s failure to wait 60 days before filing a claim against the County in superior court violates the provisions of RCW 4.96.020(4), and affirm the Court of Appeals.
FACTS
On January 9, 1995, Alirio Medina was injured when a car owned and operated by the County, and driven by a county employee, rear-ended the vehicle Medina was driving. In October 1995, Medina filed a claim with the Comity for property damage. On the claim form, settlement documents, and correspondence relating to the property damage claim, Medina stressed that the claim involved property damage only and should not be construed as encompassing any possible future personal injury claims. That claim was settled on October 30, 1995.
On January 7, 1998, two days before the statute of limitations was to expire, Medina filed a second claim with the County for personal injury damages and loss of consortium.1
*308Under RCW 4.96.020(4), “[n]o action shall be commenced against any local governmental entity for damages arising out of tortious conduct until sixty days have elapsed after the claim has first been presented to and filed with the governing body thereof.” The applicable limitation period is tolled during this period. Id. Medina’s filing of the claim with the County thus commenced the 60-day period and tolled the statute of limitations for filing suit in superior court. The County denied the claim on January 13, 1998, and the County made no subsequent attempts to negotiate, to investigate, or to contact petitioners following the denial.
On March 5, 1998, 4 days before the 60-day waiting period was to expire, Medina filed the instant complaint in Benton County Superior Court.2 The County was served with the summons and complaint on June 3, 1998. The County answered on July 13,1998, and amended its answer on July 22, 1998, to include the affirmative defense of failure to comply with the waiting period specified in RCW 4.96.020(4). On December 28, 1998, the County filed a motion for summary judgment. The trial court initially denied the motion, but upon the County’s motion for reconsideration granted summary judgment and dismissed the case. Medina appealed directly to this court, and this court transferred the case to the Court of Appeals.
In the Court of Appeals, Medina argued that (1) filing suit on March 5, 1998, complied with RCW 4.96.020(4); (2) the County waived noncompliance as an affirmative defense by raising it in an amended answer and by rejecting the claim prior to the end of the waiting period; (3) the County should be precluded from asserting a violation of the waiting period based on the theories of laches and equitable estoppel; and (4) RCW 4.96.020(4) is unconstitutional because it violates equal protection and due process. The Court of Appeals rejected these arguments and affirmed summary *309judgment in favor of the County. Only the issues of compliance with RCW 4.96.020(4) and the statute’s constitutionality are raised in the petition for review.
ANALYSIS
A. Medina’s 1995 claim
As a preliminary matter, we first consider whether, in light of RCW 4.96.010, Medina’s 1995 claim for property damage satisfies the provisions of RCW 4.96.020(4) as to the 1998 claim for personal injury and loss of consortium. Medina argues that the property damage claim filed and settled in October, 1995, satisfied the requirements of RCW 4.96.020(4) for the personal injury claim filed on January 7, 1998. The County responds that the first and second claims cannot be consolidated for the purposes of satisfying the statute because, not only was the first claim settled, precluding a lawsuit, but the first was also explicitly designated as a claim for property damage only. The County cites as an example the fact that Medina handwrote in capital letters “PROPERTY DAMAGE” on his claim form and wrote “property damage” above the signature line before signing. The County also points to Medina’s settlement letter, which said, “I enclose Mr. Medina’s claim for the property damage to his vehicle only, for the agreed amount of $1,896.86.” Clerk’s Papers (CP) at 61. Medina did not mention personal injury other than to specify that the claim he was filing was not for personal injury.
Medina argues that the personal injury claim is only redundant or an amendment to the first claim and that the first claim for property damage should be given a liberal reading so as to include personal injury claims. He contends that the settlement release for the 1995 claim expressly reserved a cause of action for personal injuries:
The [Petitioner] clarifies that by using this property damage release he does not intend to release [the PUD] . . . from any claim he may have for personal injuries and special and general damages, of any kind and that this instrument is *310intended to be a release only as to the physical damages to his vehicle.
CP at 68.
Relying on RCW 4.96.010 Medina urges that, applying a liberal construction to his claim, the court should find that his 1995 claim includes personal injury damages. RCW 4.96.010 provides:
(1). . . . The laws specifying the content for such claims shall be liberally construed so that substantial compliance therewith will be deemed satisfactory.
While we recognize that the statute sets forth a substantial compliance standard for the content of a claim, we must apply the legislature’s liberal construction directive in a manner that promotes the purpose of the claim-filing statutes. It is generally accepted that one of the purposes of the claim-filing provisions is to allow government entities time to investigate, evaluate, and settle claims. See, e.g., Daggs v. City of Seattle, 110 Wn.2d 49, 57, 750 P.2d 626 (1988); Williams v. State, 76 Wn. App. 237, 248, 885 P.2d 845 (1994). In this case Medina repeatedly specified that the 1995 claim was only for property damage to a vehicle. Thus, Medina’s 1995 claim did not give the County the benefit of the waiting period to investigate the 1998 claim because no personal injury claims were made. The legislature did not intend that RCW 4.96.010 be applied to mean that the content of a claim should be read so broadly as to negate the purpose of RCW 4.96.020(4), and we decline to do so.
We also agree with the County that treating the 1995 claim for property damage as encompassing the 1998 personal injury claims does not assist Medina because the 1995 claim was settled. Although Medina did preserve the right to file later claims, he did not preserve the original claim. That claim was disposed of and no longer exists. If Medina is correct that the 1995 claim did include the personal injury claim, then that claim has already been settled as well.
*311On this record, we hold that Medina’s first and second claims are separate and each is subject to the provisions of RCW 4.96.020(4).
B. Medina’s constitutional challenges
Next we consider Medina’s argument that the 60-day waiting requirement of RCW 4.96.020(4) is unconstitutional. Medina says that this court has already held that once a claim has been denied there is no reason to require a tort claimant to wait to file suit. Hanford v. King County, 112 Wash. 659, 662-63, 192 P. 1013 (1920) (once the county denied the claim, the plaintiff did not need to wait the remainder of the 60-day period to file suit because the purpose of waiting period was satisfied). Relying on Han-ford, Medina argues that there is no legitimate reason to prevent a plaintiff from filing suit if the County is not using the time to investigate or evaluate the claim. It is this lack of purpose, once a claim has already been denied, that Medina claims makes the statute unconstitutional as applied in this case.
The plaintiff in Hanford filed suit for injuries sustained when he was struck by an automobile owned by King County and driven “on its behalf.” Id. at 660. The statute at issue in Hanford provided, in part, that “ ‘[n]o action shall be maintained for any claim for damages until the same has been presented to the Board of County Commissioners and sixty days have elapsed after such presentation.’ ” Id. at 661 (quoting Laws of 1919, ch. 149, 414).3 The court presumed that the purpose of the statute was to allow the county time to investigate the accident and the extent of its liability. Id. at 662. The court then found that, because the county had already rejected Hanford’s claim, there was no longer any purpose served by requiring Hanford to wait to file suit.
Hanford does not advance Medina’s constitutional claim. *312First, no constitutional claim was raised in Hanford. More importantly, other similar claim-filing requirements, such as provided in chapter 4.96 RCW, that operate as conditions precedent to filing suit have withstood constitutional challenges. See, e.g., Daggs, 110 Wn.2d 49; Pirtle v. Spokane Pub. Sch. Dist. No. 81, 83 Wn. App. 304, 307-09, 921 P.2d 1084 (1996); Hintz v. Kitsap County, 92 Wn. App. 10, 960 P.2d 946 (1998).
The Washington legislature waived sovereign immunity as to the political subdivisions of the State and its municipalities in 1967. See Laws of 1967, ch. 164, §§ 1, 4. Thus, the right to bring suit was created by statute and is not a fundamental right. See O’Donoghue v. State, 66 Wn.2d 787, 405 P.2d 258 (1965) (since the State, as sovereign, must give the right to sue, it follows that it can prescribe the limitations upon that right). The Washington State Constitution specifically reserves the right of the legislature to regulate law suits against governmental entities by providing that the legislature “shall direct by law, in what manner, and in what courts, suits may be brought against the state.” Const, art. II, § 26.
While the State has the power to regulate suits against the government, this court has held that legislative classifications must conform to the equal protection guaranties of the state and federal constitutions. See, e.g., Jenkins v. State, 85 Wn.2d 883, 890-91, 540 P.2d 1363 (1975). As this court has stated, “the Equal Protection Clause requires that persons similarly situated with respect to the legitimate purposes of the laws receive like treatment.” In re Det. of Dydasco, 135 Wn.2d 943, 951, 959 P.2d 1111 (1998); Davis v. Dep’t of Licensing, 137 Wn.2d 957, 972, 977 P.2d 554 (1999); Gossett v. Farmers Ins. Co. of Wash., 133 Wn.2d 954, 979, 948 P.2d 1264 (1997). Claim-filing laws create two classes of tort victims—governmental and private. Daggs, 110 Wn.2d at 57; Hunter v. N. Mason High Sch. & Sch. Dist. No. 403, 85 Wn.2d 810, 539 P.2d 845 (1975); Hall v. Niemer, 97 Wn.2d 574, 582, 649 P.2d 98 (1982); Jenkins v. State, 85 Wn.2d 883, 540 P.2d 1363 (1975). Medina concedes that the classes *313created here are governmental tort victims and private tort victims and makes no argument as to any other classifications. He argues though that the enforcement of the 60-day waiting period once the claim was denied violates equal protection because it treats governmental tort victims and private tort victims differently without a reasonable relationship between the waiting period and the purpose of the statutes.
 Statutes and ordinances that do not affect fundamental rights or create suspect classifications, such as race or alienage, are generally reviewed with minimal judicial scrutiny.4 Daggs, 110 Wn.2d at 55 (citing Petersen v. State, 100 Wn.2d 421, 444, 671 P.2d 230 (1983)). Minimal scrutiny requires that the statute involved be rationally related to the achievement of a legitimate state interest. Daggs, 110 Wn.2d at 55 (citing Nielsen v. Wash. State Bar Ass’n, 90 Wn.2d 818, 820, 585 P.2d 1191 (1978)). Under minimal scrutiny, a classification will be upheld against an equal protection challenge if there is any conceivable set of facts that could provide a rational basis for the classification. Gossett, 133 Wn.2d at 979 (citing Heller v. Doe, 509 U.S. 312, 320, 113 S. Ct. 2637, 125 L. Ed. 2d 257 (1993)).
As was mentioned earlier, the state interest reflected in chapter 4.96 RCW is to encourage negotiation and settlement of claims against the government. Hall, 97 Wn.2d at 582. This court has already held that there is a rational relationship between the purpose of the statute, which is to encourage negotiation and settlement, and the provision enforcing a uniform waiting period for all claims. Daggs, 110 Wn.2d at 55. That holding is constitutionally sound, and we adhere to it.
In addition, where claims-filing statutes are concerned, this court has historically inquired whether a class was *314substantially burdened by the statute.5 This court reasoned, in a case involving a claims-filing statute, that statutes which substantially burden a right of some but not others are permissible only if reasonable, not arbitrary, and “ 'rest upon some ground of difference having a fair and substantial relation to the object of the legislation.’ ” Hunter, 85 Wn.2d at 814 (quoting F.S. Royster Guano Co. v. Virginia, 253 U.S. 412, 415, 40 S. Ct. 560, 64 L. Ed. 989 (1920)). In Daggs this court held that governmental tort victims are not substantially burdened by waiting 60 days to file suit since the requirement imposes no “real impediment to relief.” Daggs, 110 Wn.2d at 56. This is so, in part, because the statute provides for a tolling of the statute of limitations during the 60-day waiting period. See Coulter v. State, 93 Wn.2d 205, 608 P.2d 261 (1980).
In this case Medina had already been waiting for over three years and asserts no reason why waiting an additional 54 days to file suit (the time remaining of the 60-day period once the claim was denied) caused substantial burden. Medina argues that requiring compliance with the waiting period after denial of a claim is arbitrary but does not explain how it causes a burden, particularly in light of the tolling provisions of the statute. The burden is on Medina to show that the classification is purely arbitrary. State v Thorne, 129 Wn.2d 736, 771, 921 P.2d 514 (1996). Because Medina has not established that the statute places a real impediment on governmental tort victims, he fails to demonstrate that the 60-day waiting period violates equal protection.
 Medina’s remaining constitutional challenge to RCW 4.96.020(4) is that it violates the due process protections of the Fourteenth Amendment because it is too confusing. The Fourteenth Amendment requires that people be given notice of that which is prohibited. State v. Reader’s Digest Ass’n, 81 Wn.2d 259, 273, 501 P.2d 290 (1972). If individuals of common intelligence must guess at a stat*315ute’s meaning and differ as to its application, it violates due process. Burien Bark Supply v. King County, 106 Wn.2d 868, 871, 725 P.2d 994 (1986) (citing Myrick v. Bd. of Pierce County Comm’rs, 102 Wn.2d 698, 677 P.2d 140, 687 P.2d 1152 (1984)). Medina has the burden of proving that RCW 4.96.020(4) is impermissibly vague. City of Seattle v. Shepherd, 93 Wn.2d 861, 865-66, 613 P.2d 1158 (1980).
Medina argues that the statute is confusing and vague because it does not define “toll” and “during” in its second sentence, concerned with tolling: “The applicable period of limitations within which an action must be commenced shall be tolled during the 60-day period.” RCW 4.96.020(4).
The language of the statute, however, is clear and unambiguous. The relevant standard dictionary definition for “toll” is “to take away: make null: remove< Dthe statute of limitations>.” Webster’s Third New International Dictionary 2405 (1986). A standard law dictionary provides the definition:
toll: ... To suspend or stop temporarily as the statute of limitations is tolled during the defendant’s absent from the jurisdiction and during the plaintiff’s minority.
Black’s Law Dictionary 1488 (6th ed. 1990).
The statute expressly states that a plaintiff’s statute of limitations on a tort claim is tolled, or temporarily stopped, during the 60-day waiting period required under the statute. Medina has not demonstrated that persons of common intelligence would misunderstand or be confused about the requirements of this statute. We hold that RCW 4.96.020(4) does not violate due process protections.
C. Substantial Compliance
Next, we consider whether Medina’s premature filing of his personal injury claims complied with the requirements of RCW 4.96.020(4). He does not dispute that the personal injury suit in superior court was filed prior to *316the end of the statutory 60-day waiting period.6 He argues, though, that this court should apply a substantial compliance standard in analyzing whether Medina’s early filing fulfills the requirements of RCW 4.96.020(4).
Although this court has not yet addressed the issue, generally the Court of Appeals has required strict compliance with all statutory notice claim provisions except as to the content of a claim. See, e.g., Sievers v. City of Mountlake Terrace, 97 Wn. App. 181, 983 P.2d 1127 (1999); Pirtle v. Spokane Pub. Sch. Dist. No. 81, 83 Wn. App. 304, 921 P.2d 1084 (1996); Levy v. State, 91 Wn. App. 934, 942, 957 P.2d 1272 (1998) (plaintiff failed to strictly comply with filing requirements of RCW 4.92.110 so dismissal was proper); Kleyer v. Harborview Med. Ctr., 76 Wn. App. 542, 547-49, 887 P.2d 468 (1995) (filing claim with university rather than state risk management office is not compliance and requires dismissal); Lewis v. City of Mercer Island, 63 Wn. App. 29, 817 P.2d 408 (1991) (filing requirements of RCW 4.96.010 are conditions precedent to commencing suit and must be strictly complied with); Andrews v. State, 65 Wn. App. 734, 738-39, 829 P.2d 250 (1992) (requirement of RCW 4.92.110 that claim be filed with state risk management office before commencement of suit is a mandatory condition precedent and will be strictly construed).
The County argues that, since the legislature specifically provided in RCW 4.96.010(1) that “[t]he laws specifying the content for such claims shall be liberally construed so that substantial compliance therewith will be deemed satisfactory,” it can be inferred that no other provision is meant to be liberally construed. (Emphasis added.) The Court of Appeals in this case agreed.
Medina counters that substantial compliance is well established in Washington and should be applied when determining whether a party has met the statutory requirements of RCW 4.96.020(4). See, e.g., Crosby v. Spokane *317County, 137 Wn.2d 296, 971 P.2d 32 (1999) (in some circumstances jurisdictional requirements may be satisfied by substantial compliance); Union Bay Pres. Coalition v. Cosmos Dev. & Admin. Corp., 127 Wn.2d 614, 620, 902 P.2d 1247 (1995) (substantial compliance may apply in cases involving service of process); In re Saltis, 94 Wn.2d 889, 896, 621 P.2d 716 (1980) (applies substantial compliance to subject matter jurisdiction service requirements); Duschaine v. City of Everett, 5 Wn.2d 181, 105 P.2d 18 (1940) (literal compliance with legislative and charter provisions respecting the presentation of claims for tort against a municipality is not demanded; only substantial compliance is required); Davis v. City of Seattle, 37 Wash. 223, 79 P. 784 (1905) (purpose of claim-filing statute was met so notice of claim found sufficient although not in strict compliance with statute); Durham v. City of Spokane, 27 Wash. 615, 68 P. 383 (1902) (sufficient compliance with notice claim statute where claim was presented to city clerk instead of city council).
However, where time requirements are concerned, this court has held that “failure to comply with a statutorily set time limitation cannot be considered substantial compliance” with the statute. City of Seattle v. Pub. Employment Relations Comm’n, 116 Wn. 2d 923, 929, 809 P.2d 1377 (1991); Forseth v. City of Tacoma, 27 Wn.2d 284, 297, 178 P.2d 357 (1947) (“there can be no ‘substantial compliance’ with the provision concerning the time within which a claim must be filed, except by filing it within that time”). The purpose of RCW 4.96.020(4) is to establish a period of time for government defendants to investigate claims and settle those claims where possible. Compliance with a waiting period can be achieved only through meeting the time requirements of the statute.
Medina argues, however, that because the purposes of the waiting period have been met, once the County denied his claim, substantial compliance should be found. We disagree. To hold as Medina suggests would call into question all statutory and court rule time requirements because *318often the underlying purpose of the statute or rule may be achieved without regard to time requirements. All time requirements necessarily involve a judgment by the legislature or a court as to the amount of time necessary to achieve the legislative or judicial purpose. Here, the legislature adopted a 60-day waiting period, and Medina simply failed to comply.
D. Hanford v. King County
In an argument raised for the first time in supplemental briefing, Medina urges this court to “simply follow Hanford.” Hanford v. King County, 112 Wash. 659, 192 P. 1013 (1920). Suppl. Br. of Pet’rs at 10. Medina argues that the legislature is presumed to have been aware of Hanford’s holding when it adopted RCW 4.96.020. Although not entirely clear, Medina seems to argue that the legislature must have intended that the 60-day waiting requirement not apply once the county has denied a claim.
When construing a statute, this court first looks to the statutory language. In re Recall of Pearsall-Stipek, 141 Wn.2d 756, 774, 10 P.3d 1034 (2000). Nothing in the language of RCW 4.96.020(4) demonstrates that the legislature intended to establish a variable limitation period dependant upon the timing of the government’s response to a plaintiff’s claim.
Additionally, RCW 4.96.020(4) differs significantly from the 1919 law considered in Hanford. For example, that law required that a claim for damages against a county be presented to the county commissioners within 60 days after the time when the claim accrued. Laws of 1919, ch. 149, at 414. This court has held that a claim-filing law such as that considered in Hanford violates equal protection. Hunter v. N. Mason High Sch. & Sch. Dist. No. 403, 85 Wn.2d 810, 539 P.2d 845 (1975) (statute requiring notice of claim within 120 days of injury found to violate equal protection); Jenkins v. State, 85 Wn.2d 883, 540 P.2d 1363 (1975) (statute requiring claimant to wait to bring suit until 60 days had elapsed after presenting claim to county commissioners but requiring suit be brought within three months
*319after the lapse of 60-day waiting period violates equal protection). In light of Hunter and Jenkins, it is exceedingly doubtful that the legislature considered Hanford precedential when it enacted chapter 4.96 RCW, as the later cases dictate that the statute at issue in Hanford was unconstitutional.
Finally, unlike the law in effect in 1919, RCW 4.96.020(4) provides that “[t]he applicable period of limitations within which an action must be commenced shall be tolled during the sixty-day period.” Even if we were to accept Medina’s argument that the purposes of the statute were met once the County denied his claim, Medina still faces the problem that the purpose of the statutory tolling provision is also met when the County denied his claim. Medina waited until several weeks after the County’s denial to file suit. Without the benefit of RCW 4.96.020’s tolling, Medina filed suit well beyond the statute of limitations.
CONCLUSION
We hold that Medina’s first and second claims are separate and each subject to the requirements of RCW 4.96-.020(4). We hold that RCW 4.96.020(4) is constitutional. Finally, we hold that petitioners’ second claim for personal injury damages failed to comply with the provisions of RCW 4.96.020(4). Accordingly, we affirm.
Smith, Johnson, Bridge, and Owens, JJ., concur.

 This claim will hereinafter be referred to as “personal injury” but encompasses both the personal injury and loss of consortium claims.


 Petitioner argues that the claim was filed on March 6,1998, but the complaint was filed on March 5, 1998. Clerk’s Papers (CP) at 86. March 5, 1998, was a Thursday and March 9, 1998, the end of the statutory waiting period, was a Monday.


 Although this provision of the 1919 law in effect in Hanford is similar to chapter 4.96 RCW, other provisions of that law barred suit unless a claim was filed with the county within 60 days. As discussed infra, such laws have been struck down by this court as violating equal protection.


 Petitioner urges the court to apply a strict scrutiny standard of review but cites no authority for doing so.


 This “substantial burden” analysis is not part of the more recent equal protection analysis of this court.


 Medina has argued that the first and second claims are one and the same and as such satisfy RCW 4.96.020(4), but does not dispute that the second claim on its own was not filed in strict compliance with the statute.